Case 1:19-cv-10023-KPF Document 30 Filed 11/15/19 Page 1 of 2




                   MEMO ENDORSED
         Case 1:19-cv-10023-KPF Document 30 Filed 11/15/19 Page 2 of 2




The Court is in receipt of the parties' proposed schedule and will so
order it. The parties are directed to appear before the Court for oral
argument on their summary judgment motions on May 5, 2020, at 3:00 p.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New
York, New York.

Dated:     November 15, 2019             SO ORDERED.
           New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
